

 
 
 
 

AMENDMENT NO. 2 TO THE ADVISORY AGREEMENT
 
This AMENDMENT NO. 2 dated as of the 1st day of January 2013 to the ADVISORY
AGREEMENT made as of the 30th day of April, 2007, among CERES MANAGED FUTURES
LLC (formerly Demeter Management Corporation), a Delaware limited liability
company (the “Trading Manager”), MORGAN STANLEY SMITH BARNEY KAISER I, LLC
(formerly Morgan Stanley Managed Futures Kaiser I, LLC), a Delaware limited
liability company (the “Trading Company”) and KAISER TRADING GROUP PTY. LTD., a
private company organized under the laws of Australia (the “Trading Advisor”),
as previously amended by an Amendment to the Advisory Agreement dated as of
March 1, 2012 (together the “Agreement”).
 


 
W I T N E S S E T H:
 
WHEREAS, the Trading Manager, the Trading Company and the Trading Advisor wish
to amend the Advisory Agreement to increase the amount of leverage used to
manage the Trading Company’s assets.
 
NOW, therefore, the parties agree as follows:
 
1. The first sentence of Section 2(f) shall be deleted and replaced by the
following:
 
In performing services to the Trading Company, the Trading Advisor shall utilize
its Global Diversified Program (the “Trading Program”), as described in the
Disclosure Document, and as modified from time to time; provided, however, that
the Trading Manager and the Trading Company agree that amount of leverage
applied to the assets of the Trading Company allocated to the Trading Advisor by
the Trading Manager shall be 2.0 times the assets of the Trading Company
allocated to the Trading Advisor by the Trading Manager (the “Trading Level”),
unless otherwise agreed by the parties hereto in writing.  The Trading Advisor
shall trade the Trading Company’s assets on the basis of the Trading Level.
 
2. The first sentence of Section 5(a)(i) shall be deleted and replaced by the
following:
 
The Trading Company shall pay the Trading Advisor a monthly management fee equal
to 1/12 of 2% (a 2% annual rate) of the Net Assets (as defined in Section 5(c)
hereof) as of the first day of each month (the “Management Fee”).
 
3. In all other respects the Advisory Agreement remains unchanged and of full
force and effect.
 
 
 

--------------------------------------------------------------------------------

 
IN WITNESS WHEREOF, this Amendment has been executed for and on behalf of the
undersigned as of the day and year first above written.
 
CERES MANAGED FUTURES LLC




By                                                                        
Walter Davis
President


MORGAN STANLEY SMITH BARNEY KAISER I, LLC 


By:  Ceres Managed Futures LLC
(Trading Manager)




By                                                                        
Walter Davis
President




KAISER TRADING GROUP PTY. LTD.




By                                                                           
Karl O’Shaughnessy
Director
 
 
 
- 2 -



 
 
 
